December 12, 1952

Hon. John C. White
Commissioner of Agriculture
Texas Department of Agriculture
Austin, Texas            Opinion Ro. v-1554.
                         Re:   Applicability of Article
                               5764, V.C.S., to Dry Land
                               Farmers' Co-operative So-
Dear Sir:                      cietg.
        You have requested the opinion of this office
as to whether the Drr Land Farmers' Co-ooeratlve So-
ciety must pay the annual license fee imposed by Arti-
cle 5764, V.C.S.
        Paragraph IV of the Charter of the Dry Land
Farmers' Co-operative Society reads as follows:
        "The purpose for which this farmers' co-
   operative society Is to be formed is to en-
   gage in the harvesting, handling and utillza-
   -tt~~uf?%gr'buTtnral~-productspro~ducedor de-
   livered to it by its members, and to hire,
   employ  and contract for the hiring and em-
   ployment of such laborers and harvesters as
   may be deemed necessary to carry out such
   purposes, and to execute such bonds and se-
   curity as Is necessary for the hiring of such
   laborers, as authorized by Articles 2514 to
   2524, and Article 2742-A of the Revised Civil
   Statutes of Texas.
       Article 5742-A, V.C.S., reads as follows:
       "All the power and authority authorized
   or given in Article 5742 Is hereby conferred
   and given to Farmer's Co-operative Societies
   now organized, or may be hereafter organized,
   under Chapter 5 of Title 46, of the Revised
   Civil Statutes of 1925, Including the power
   to organize, own stock in, manage and con-
   trol a joint agency or corporation for the
   accomplishment of the purpose for which they
   are Incorporated."
Hon. John C. White, page 2 (V-1554)


       Article 5764 provides:
       "Each association organized hereunder shall
   pay to the Commissioner an annual license fee
   of ten dollars but shall be exempt from all
   franchise or license taxes. For filing arti-
   cles of incorporation, an assoclatlon organ-
   ized hereunder shall pay ten dollars, and for
   filing an amendment thereto, two dollars and
   fifty cents."
        The above quoted articles are carried in Chap-
ter 8, Title 93, V.C.S. which chapter is entitled
"Marketing Associations' and contains Articles 5737-
5764, inclusive. The original Co-operative Marketing
Act was passed in 1921. Acts 37th Leg., R.S. 1921,
ch. 22, p. 45. Article 5742-A did not appear In the
original act but was added in 1930. Acts 41st Leg.,
4th C.S. 1930, ch. 12, p. 12.
        Articles 2514-2524, V.C.S., comprise subdivi-
sion 5 of Title 46. Subdivision 5 Is entitled "Farmers'
Co-operative Society" and was enacted in its present
form in 1917. Acts 35th Leg., R.S. 1917, ch. 193,
p. 432.
        The obvious purpose of the above cited 1930
amendment to the Co-operative Marketing Act was to al-
low Farmers' Co-operative Societies, organized under
Articles 2514-2524, the same powers conferred by Arti-
cle 5742 upon associations organized under Chapter 8,
Title 93, V.C.S. Thereafter such societies derived
power and authority from both the Farmers' Co-operative
Societies Act and the Co-operative Marketing Act.
        Article 5742-A provides that all the power auth-
orized in Article 5742 is conferred upon Farmers' Co-
operative Societies "organized" under Articles 2514-
2524, V.C.S. The purpose of Article 5742-A was only to
enlarge the corporate powers of Farmers' Co-operative
Societies and not to change their method of organiza-
tion. These societies are still organized under Arti-
cles 2514-2524, V.C.S., but have the powers conferred
in Article 5742. Since Article 5764 provides a license
fee only for associations "organized* under Articles
5737-5764, this license fee is not applicable to co-op-
erative societies organized under a different set of
statutes.
Hon. John C. White, page 3 (V-1554)


                       SUMMARY
        The Dry Land Farmers' Co-operative Society
   was organized under Articles 2514-2524, V.C.S.
   It is therefore not required to pay the annual
   license fee as provided for In Article 5764,
   V.C.S.,  which imposes a fee only upon co-oper-
   ative associations organized under Articles
    5737-5764,V.C.S.
APPROVRD:                        Yours very truly,

Mary K. Wall                       PRICE DARIRL
Reviewing Assistant              Attorney General
Charles D. Mathews

                                 By:e
                                  .
First Assistant

                                 Executive Assistant

EJmmm